              Case 2:20-cv-00316-RAJ Document 13 Filed 09/15/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                            UNITED STATES DISTRICT COURT
11                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
12
     PHAYSONE V.,
13
                                Plaintiff,            Case No. C20-316 RAJ
14
                  v.                                  ORDER AFFIRMING THE
15
                                                      COMMISSIONER’S FINAL
16 COMMISSIONER OF SOCIAL
                                                      DECISION AND DISMISSING
     SECURITY,                                        THE CASE WITH PREJUDICE
17
                                Defendant.
18
           Plaintiff appeals denial of his application for Supplemental Security Income,
19
     contending the ALJ erred by discounting his testimony and three treating doctors’
20 opinions. Dkt. 10. As discussed below, the Court AFFIRMS the Commissioner’s final

21 decision and DISMISSES the case with prejudice.
                                         BACKGROUND
22
           Plaintiff is 45 years old, has a limited education, and has worked as a mail
23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -1
                 Case 2:20-cv-00316-RAJ Document 13 Filed 09/15/20 Page 2 of 5




 1 deliverer. Dkt. 8, Admin. Transcript (Tr.) 27-28. Plaintiff alleges disability as his June

 2 2017 application date. Tr. 13. After conducting a hearing in September 2018, the ALJ
     issued a decision finding Plaintiff not disabled. Tr. 35-74, 13-29. In pertinent part, the
 3
     ALJ found Plaintiff’s severe physical and mental impairments limited him to light-
 4
     exertion, unskilled, simple work with limited public contact and no teamwork. Tr. 16,
 5 18.

 6                                          DISCUSSION
     A.     Medical Opinions
 7

 8          The parties disagree as to the standard of review. Plaintiff contends the ALJ could

 9 not discount the treating doctors’ controverted opinions without providing specific and
     legitimate reasons, while the Commissioner contends the ALJ was only required to
10
     “explain how he considered the factors of supportability and consistency.” Dkt. 11 at 9.
11
     The Court need not address the dispute because, under either standard, the ALJ’s reasons
12 for discounting the opinions were sufficient.

13          1.       Michael Madwed, M.D.

14          In March 2017, Dr. Madwed wrote a letter describing Plaintiff’s chronic
15 conditions of severe diabetes with “marked polyneuropathy” that causes pain, low back
     pain with radiculopathy, and severe depression. Tr. 338. Dr. Madwed opined Plaintiff’s
16
     conditions “limit severely his ability to work.” Id. The ALJ gave this opinion little
17
     weight because it provided no specific function-by-function limitations and only
18 concluded Plaintiff was disabled, a determination reserved to the Commissioner. Tr. 24-

19 25. Plaintiff asserts Dr. Madwed’s opinion describes functional limitations, but fails to

20
     identify any. Dkt. 10 at 4. The letter contains no information on how long or how much
     Plaintiff can stand, walk, sit, lift, concentrate, or perform any other work-related function.
21
     Because conclusory statements of disability are “inherently neither valuable nor
22 persuasive to the issue of” Social Security disability, the ALJ was not required to give the

23 letter any weight. 20 C.F.R. § 416.920b(c). The Court concludes the ALJ did not err by
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -2
                 Case 2:20-cv-00316-RAJ Document 13 Filed 09/15/20 Page 3 of 5




 1 discounting Dr. Madwed’s opinion.

 2          2.       Eric Schoen, M.D.

 3          Rheumatologist Dr. Schoen filled out a June 2018 Request for Medical Opinion
 4 form, stating he had been treating Plaintiff for bilateral hand neuropathy and opining
     Plaintiff could reach, hold, handle, or manipulate less than one-third of an 8-hour
 5
     workday. Tr. 548. The ALJ gave this opinion little weight because it lacked any
 6
     supporting explanation and conflicted with Dr. Schoen’s own May 2018 clinical findings
 7 of no more than mild tenderness in one finger. Tr. 26 (citing Tr. 824). Plaintiff argues

 8 the May 2018 examination also shows tenderness and trace swelling in his feet, but fails

 9 to explain any relevance to his hand function. Dkt. 12 at 5. Plaintiff also notes Dr.
     Schoen’s assessment of “[w]orsening bilateral hand pain secondary to progressive
10
     diabetic neuropathy.” Tr. 825. However, according to the treatment note, Plaintiff’s
11
     condition was worse compared to previously having no neuropathy in his hands. Tr. 824
12 (“Has longstanding stocking glove severe diabetic neuropathy in his lower legs and feet

13 but not previously in his hands”). The ALJ permissibly discounted Dr. Schoen’s opinion
     of extreme hand limitations as contradicted by his clinical findings showing only mild
14
     tenderness in one tendon in one finger, with otherwise completely normal hands and
15
     wrists. Tr. 824; see Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)
16 (incongruity between a treating physician’s opinions and her own medical records is a

17 “specific and legitimate reason for rejecting” the opinions). Plaintiff asserts, without any
     support in the record or other authority, that neuropathy is unrelated to tenderness. Dkt.
18
     10 at 6. This conclusory statement fails to establish any error. Plaintiff identifies no
19
     clinical findings supporting Dr. Schoen’s opinion that the ALJ failed to consider. The
20 Court concludes the ALJ did not err by discounting Dr. Schoen’s opinion.

21          3.       Tobias Dang, M.D.

22          Dr. Dang filled out an August 2018 Request for Medical Opinion form, agreeing
23 that Plaintiff’s mental health interfered with performing simple, routine activities of daily
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -3
              Case 2:20-cv-00316-RAJ Document 13 Filed 09/15/20 Page 4 of 5




 1 living on a regular basis. Tr. 882-83. Dr. Dang also agreed Plaintiff’s reports that he

 2 could barely get out of bed two to three days per week were consistent with Plaintiff’s
     reports to him during treatment and consistent with “the nature and severity of his
 3
     depressive disorder.” Tr. 882. The ALJ gave these opinions little weight because they
 4
     were unsupported by any objective findings and inconsistent with Dr. Dang’s own
 5 treatment notes, and because Plaintiff entered mental health treatment primarily to

 6 preserve his State benefits. Tr. 26.
            In an April 2018 treatment note, Plaintiff told Dr. Dang he was seeing friends
 7
     weekly. Tr. 808. The ALJ found this inconsistent with Dr. Dang’s opinion that
 8
     Plaintiff’s ability to “rarely visit his two friends when he is feeling more functional” was
 9 not inconsistent with “ongoing depression that is incapacitating on an intermittent basis.”

10 Tr. 882, 26. The ALJ reasonably concluded the ability to have weekly visits with friends

11 undermined an opinion of incapacitating depression, more so than “rare” visits would.
            Plaintiff planned a trip to California in July 2018. Tr. 861, 876. The ALJ
12
     reasonably found this inconsistent with Dr. Dang’s opinion of an inability to get out of
13
     bed reliably. Plaintiff argues the record does not reveal the activities required during
14 such a trip and that he could have stayed in bed when his depression was severe.

15 However, the ALJ reasonably inferred a trip to California required getting out of bed
     reliably enough to board scheduled airline flights to and from his destination, and to
16
     engage in sufficient activities in California to make a trip worthwhile. “If the evidence
17
     can reasonably support either affirming or reversing the [ALJ’s] conclusion, the court
18 may not substitute its judgment for that of the [ALJ].” Flaten v. Sec’y of Health &

19 Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). The ALJ’s interpretation of the
     record was reasonable and must be upheld.
20
            The Court concludes the ALJ did not err by discounting Dr. Dang’s opinions.
21
     B.     Plaintiff’s Testimony
22
            Plaintiff contends the ALJ erred by discounting his testimony because he failed to
23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -4
              Case 2:20-cv-00316-RAJ Document 13 Filed 09/15/20 Page 5 of 5




 1 properly evaluate the three opinions addressed above. Dkt. 10 at 3. Because the Court

 2 concludes the ALJ did not err in evaluating those opinions, the Court concludes the ALJ
     did not err by discounting Plaintiff’s testimony.
 3
                                          CONCLUSION
 4
            For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and
 5 this case is DISMISSED with prejudice.

 6
            DATED this 14th day of September, 2020.
 7

 8

 9
                                                         A
                                                         The Honorable Richard A. Jones
10                                                       United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -5
